Montgomery, J.
This is an action in the nature of a quo warranto filed to exclude the defendant corporation from laying its tracks upon and occupying for the purposes of a street railway Champlain street, in the city of Detroit, from Randolph street to Elmwood avenue.
It is claimed that the defendant has no right to the franchise or privilege in question, because—
1. The street is too narrow to admit of defendant’s *524cars and other vehicles at the same time, and the contemplated use by the defendant will interfere with the rights of the general public in the street.
2. The amended ordinance of the city of Detroit under which the defendant claims is invalid, for the reason that the original ordinance was not re-enacted and published, but it was attempted to amend it by reference to its title merely; and for the further reason that the council by this ordinance attempts to grant to the defendant the exclusive use of the street for street railway purposes.
1. The case shows that the width of Champlain street is 50 feet, and the paved portion 25 feet. The ordinance gives .the defendant the right to construct a single track railway in the middle of the street. The gauge of the track is 4 feet inches, and the width of a close car 7 feet and 9 inches, leaving a space of nearly 9 feet for the passage of vehicles. This is sufficient width to admit of the passage of ordinary vehicles, and the ordinance is not, in my opinion, so unreasonable as to require the interference of the court, if it be held that an ordinary street railway is not in and of itself an additional servitude. I think such a use of the street does not create an additional servitude. Opinion of Mr. Justice Grant, Detroit City Ry. v. Mills, 85 Mich. 643, and cases cited; Grand Rapids & I. R. R. Co. v. Heisel, 38 Id. 62; Grand Rapids St. Ry. Co. v. West Side St. Ry. Co., 48 Id. 433.
2. The right being such an one as the common council had a right to grant, and the common council having assumed to grant the right, the case presented is not such an one as calls for the exercise of the jurisdiction of this Court in a public proceeding instituted by quo warranto.
The question presented is similar to that involved in Maybury v. Gas-Light Co., 38 Mich. 154. In that case it was sought by quo warranto to deprive the respondent *525of its franchise, on the ground that the company had violated the terms of the agreement upon which the assent of the city to-the use of its privileges was granted. Chief Justice Campbell, in delivering the opinion of the Court, said:
“In the present instance the State has shown by the incorporating act that public policy is not opposed to and is in favor of allowing gas companies to exist, as they only can exist by having power to lay their pipes. Tne consent of the municipal corporation is required because the terms on which streets may be safely allowed to be occupied for the purposes of laying gas pipes can best be determined by leaving the regulation to be harmonized with all other exigencies by the authorities controlling their use. * * * The exercise of the power of using streets for laying gas pipes is rather an easement than a franchise. * * * It is a matter peculiarly local in its character, and which should always be to a reasonable extent under municipal supervision to prevent clashing among the many convenient uses to which ways must necessarily be subjected, for water, drainage, and other urban needs. But the permission to lay these pipes does not differ in any respect from that required for laying railways over land, or ditches through it. It is not a State franchise, but a mere grant of authority, which, whether coming from private owners or public agents, rests in contract or license, and in nothing else. A violation of the contract, or an unauthorized intrusion, must be redressed,' as all ordinary wrongs are redressed, by the usual legal remedies. It in no way concerns the State whether the power is granted or withheld, nor whether the corporation has or has not fulfilled its agreements. * ' * * This Court has heretofore refused to recognize the encroachment of a corporation on a highway as subject to be reached by quo tvarranto, and we discover no better reason for interfering in the present case.”
Relators’ counsel rely upon Coon v. Plank Road Co., 31 Mich. 178, and Mayor v. Park Com’rs, 44 Id. 602. The ease of Coon v. Plank Road Co. was a case involving a forfeiture of a franchise, and not a case for private *526redress. Mayor v. Park Com’rs was a proceeding against public officers to inquire into the exercise of a franchise in the matter of controlling and -supervising a public park, and is not analogous.
What was said upon this subject in Detroit City Ry. v. Mills, 85 Mich. 647, 64-8, was unnecessary to the determination of the case, and should be limited at least in its application to a case where the right attempted to be exercised is one which the local authorities have not power to confer, which is not the case here.
3. It is unnecessary to determine whether there was any irregularity in the enactment of the ordinance conferring the right to use Champlain street. If so, it was an irregularity, and is a matter in which the State is in no way concerned.
4. It is unnecessary to determine whether the council has the power to grant an exclusive use of the street for street railway purposes to one corporation. It does not appear that any attempt has been made by others to acquire a similar privilege. Certainly the grant is good to the extent of the power which the council has under the statute, and, if it has exceeded its power in this regard, the question can properly be raised when other interests require it.
Long and Grant, JJ., concurred with Montgomery, J.